Citation Nr: 0905972	
Decision Date: 02/18/09    Archive Date: 02/24/09

DOCKET NO.  02-04 977A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1. Entitlement to a compensable, schedular rating for 
bilateral hearing loss.

2. Entitlement to an extraschedular rating for bilateral 
hearing loss.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
November 1967 to April 1971.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in July 2001 of a Department 
of Veterans Affairs (VA) Regional Office (RO).

In October 2003, the Board remanded the case to the VA 
Director of the Compensation and Pension Service for 
extraschedular consideration.  As the requested development 
has been completed, no further action is necessary to comply 
with the Board's remand directive.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

In a decision, dated in June 2006, the Board denied the 
Veteran's claim for a schedular increase and for an 
extraschedular rating for bilateral hearing loss.  The 
Veteran then appealed the Board's decision to the United 
States Court of Appeals for Veteran's Claims (Court).  In an 
Order, entered in June 2008, the Court granted the Joint 
Motion to Remand by the parties, the Secretary of VA and the 
Veteran, represented by counsel, and vacated and remanded the 
case to the Board for readjudication consistent with the 
Joint Motion.

The claim for a schedular increase for bilateral hearing loss 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  A decision on the claim for an 
extraschedular rating for bilateral hearing loss is deferred 
until the claim for a schedular increase is finally 
adjudicated. 




REMAND 

On VA audiology testing in December 2003, the Veteran had 
Level III hearing in the right ear (average 61 pure tone 
threshold and 84 percent speech recognition ability) and a 
Level III hearing in the left ear (average 69 pure tone 
threshold and 84 percent speech recognition ability).

Where as here, there is a need to verify the current severity 
of bilateral hearing loss a reexamination will be requested.  
38 C.F.R. § 3.327(a).  

Accordingly, the claim is REMANDED for the following action.

1. Ensure VCAA compliance with Vazquez- 
Flores v. Peake, 22 Vet. App. 37 (2008).

2. Afford the Veteran a VA audiology 
examination to determine the current 
level of bilateral hearing loss. 

3. After the above development is 
completed, adjudicate the claim for a 
schedular increase for bilateral hearing 
loss.  If the determination remains 
adverse to the veteran, furnish the 
veteran and his representative a 
supplemental statement of the case and 
return the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2008).









 Department of Veterans Affairs


